Exhibit (k)(1) [ FORM OF ESCROW AGREEMENT ] ESCROW AGREEMENT This ESCROW AGREEMENT (this “Agreement”) made as of , 2009 by and among KEATING CAPITAL, INC., a Maryland corporation (the “Company”), ANDREWS SECURITIES, LLC, a Delaware limited liability company (the “Investor Agent”), whose addresses and other information appear on the Information Sheet (as defined herein) attached to this Agreement, and STEELE STREET BANK & TRUST, 55 Adams Street, Denver, Colorado 80206 (the “Escrow Agent”). WITNESSETH: WHEREAS: A. The Companyintends to offer for sale (the “Offering”), on a continuous basis,up to 10,000,000 shares of common stock, par value $0.001 ("Common Stock")of the Company (the “Securities”) pursuant to that certain Dealer Manager Agreement, dated as of , 2009, by and among the Company and the Investor Agent (the “Dealer Manager Agreement”). The Company intends to conduct the Offering upon the terms and subject to the conditions set forth or described in the Dealer Manager Agreement, the registration statement on Form N-2 (File No. 333-157217) filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”)(as amended from time to time, the “Registration Statement”), the prospectus, dated as of , 2009, filed by the Company with the Commission pursuant to Rule 497 under the Securities Act (the “Prospectus”), and the form of Subscription Agreement included in such Prospectus (the “Subscription Agreement”), to be entered into by and among the Company and the investors signatory thereto (“Investors”). B.In connection with the Offering, the Company intends to conduct an initial closing (the “Initial Closing”) upon satisfaction of certain specified conditions (the “Initial Closing Conditions”) set forth in the information sheet which is attached to this Agreement as Exhibit A (the “Information Sheet”), and to thereafter conduct subsequent closings (each, a “Subsequent Closing”) from time to time until the Termination Date (as defined below). C. The Company and the Investor Agent propose to establish an escrow account (the “Escrow Account”), to hold the funds from each Investor (the “Subscription Funds”), and the Escrow Agent is willing to act as escrow agent for the Offering and to establish an account into which the Subscription Funds received by the Escrow Agent may be held in accordance with the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the Company, the Investor Agent and the Escrow Agent hereby agree as follows: 1.Information Sheet.Certain information regarding the Company, the Investor Agent, the fees payable to the Escrow Agent, the terms of the Offering and time periods relevant to this Agreement is set forth on the information sheet which is attached to this Agreement as Exhibit A and is incorporated by reference herein and made a part hereof (the “Information Sheet”). 1 2.Establishment of the Escrow Account. 2.1The Escrow Agent shall establish -an interest-bearing bank account, until such time as the Initial Closing Conditions have been satisfied, at the branch of the Escrow Agent selected by the Escrow Agent, and bearing the title set forth on the Information Sheet (the “Escrow Account”).The purpose of the Escrow Account is for (a) the deposit of all Subscription Funds which are received by the Escrow Agent by wire transfer or check from prospective purchasers of the Securities, (b) the holding of amounts of Subscription Funds which are collected through the banking system and (c) the disbursement of collected Subscription Funds, all as described herein. 2.2On or before the date of the initial deposit in the Escrow Account pursuant to this Agreement, the Investor Agent shall notify the Escrow Agent of the date of the commencement of the Offering (the “Effective Date”), and the Escrow Agent shall not be required to accept any amounts for credit to or deposit in the Escrow Account prior to its receipt of such notification. 2.3The “Offering Period,” which shall be deemed to commence on the Effective Date, shall continue until the date set forth on the Information Sheet.The Offering Period shall be extended by the written agreement of the Company and the Investor Agent (an “Extension Period”) only if the Escrow Agent shall have received written notice thereof signed by the Company and the Investor Agent prior to the expiration of the Offering Period.The Extension Period, which shall be deemed to commence on the next calendar day following the expiration of the Offering Period, shall expire on the date set forth on the Information Sheet.The last day of the Offering Period, or the last day of the Extension Period (if the Escrow Agent has received written notice thereof as herein above provided), is referred to herein as the “Termination Date."Except as provided in Section 4.3 hereof, after the Termination Date, the Escrow Agent shall not accept any additional amounts representing payments by prospective purchasers. 3.Deposits to the Bank Account. 3.1Subscription Funds from Investors shall be delivered to the Escrow Agent by wire transfer in accordance with the wire transfer instructions set forth on the Information Sheet.The Investor Agent and the Company shall promptly deliver to the Escrow Agent any Subscription Funds which they may receive from an Investor.
